Fourth Court of Appeals
                                San Antonio, Texas
                                       June 10, 2014

                                   No. 04-14-00349-CV

                              IN THE INTEREST OF C.D.,

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 13-08-21978-CV
                     The Honorable Cathy O. Morris, Judge Presiding


                                      ORDER
        The Court Reporter’s notification of late record is this date NOTED. The reporter’s
record is due on June 16, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court